Citation Nr: 1011419	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-31 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service connected anxiety disorder, for purposes of 
accrued benefits.  

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU), for purposes of accrued benefits.  


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1971 to 
February 1974.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the RO.  

Initially the Board notes that the RO, in its September 2008 
statement of the case, characterized the issues as 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) for accrued purposes and entitlement to an 
initial rating in excess of 30 percent for anxiety disorder 
not otherwise specified for accrued purposes.  However, the 
Board finds that the issue of service connection for PTSD has 
been granted in full.  The Veteran filed a claim for PTSD in 
November 2003.  That claim was denied and timely appealed.  
During the pendency of the appeal the RO issued an August 
2005 rating decision which granted service connection for 
anxiety disorder, not otherwise specified (claimed as PTSD) 
with an initial evaluation of 30 percent effective November 
6, 2003 based on the medial evidence showing a diagnosis of 
an anxiety disorder related to stressful experiences in 
service.  .  Thus, as service connection was granted for a 
psychiatric disorder, variously claimed as anxiety and PTSD, 
the August 2005 rating decision represents a full grant of 
the benefit sought on appeal by the Veteran and the issue of 
service connection for PTSD for accrued benefits purposes 
will not be further addressed.  .  


FINDINGS OF FACT

1.  At the time of the Veteran's death, the severity of his 
service-connected anxiety disorder was productive of 
occupational and social impairment with deficiencies in most 
areas, including work and family relationship due to such 
symptomatology as intrusive thoughts, nightmares, anhedonia, 
estrangement and detachment from others, sleep disturbance, 
hypervigilance, exaggerated startle response, intermittent 
depressed mood, decreased energy, thoughts of death, crying 
spells, occasional auditory and visual illusions and 
hallucinations, anxiety, and difficulty in adapting to 
stressful circumstances including work.  

2.  Prior to his death, the Veteran was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disability.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but 
no higher, for anxiety disorder for accrued benefits purposes 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 5121 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9413 (2009).

2.  The criteria for entitlement to a TDIU for accrued 
benefits purposes are met.  38 C.F.R. §§ 1155, 5121 (West 
2002); 38 C.F.R. §§ 3.340, 3.341(a), 3.1000, 4.16 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In light 
of the Board's favorable decision on the Veteran's TDIU 
claim, the Board finds that all notification and development 
action needed to fairly adjudicate that claim has been 
accomplished.  

With respect to the appellant's claim for an initial rating 
in excess of 30 percent for service-connected anxiety 
disorder, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2009).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
notes that 38 C.F.R. 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  C.F.R. § 3.159(b)(1) (2009).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements of 
a claim for service connection": (1) veteran status; (2) 
existence of a disability; (3) service connection of the 
disability; (4) degree of disability; and (5) effective date 
of the disability).  Dingess v. Nicholson, 19 Vet. App. 473, 
487 (2006).

As discussed below accrued benefits claims are decided on the 
basis of evidence in the claims file at the time of the 
Veteran's death.  The appellant could not substantiate the 
claim with additional evidence.  Hence, VCAA notice or 
assistance could not serve to substantiate these claims.

In this case, the RO provided preadjudication VCAA notice by 
letter dated in July 2007.  This letter told the appellant 
what evidence was needed to substantiate the claim for DIC.  
She was also informed of what evidence VA would obtain and 
what evidence she was responsible for obtaining.  The claims 
were adjudicated in September 2007.  While the July 2007 VCAA 
notice did not specifically inform the appellant about what 
evidence was needed to substantiate her claims for accrued 
benefits, the appellant was informed of this information in a 
September 2008 statement of the case.  Then, in July 2009, 
after the appellant was afforded an opportunity to respond, a 
supplemental statement of the case was issued.  Hence, while 
some of this notice was provided after the rating action on 
appeal, the Veteran is not shown to be prejudiced by the 
timing of VCAA- compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or SSOC, is 
sufficient to cure a timing defect).

Therefore, there is nothing further for VA to do to assist 
the appellant.  VA's notice and assistance obligations have 
been met, and the appellant is not prejudiced by the Board's 
proceeding with appellate review.  

II.  Pertinent Laws and Regulations

The appellant argues that she is entitled to accrued benefits 
based on the claims submitted by the Veteran prior to his 
death for entitlement to an initial rating in excess of 30 
percent for service connected anxiety disorder, not otherwise 
specified, and a total evaluation based on individual 
unemployability,. 

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid 
may be paid to a surviving spouse.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  38 
C.F.R. § 3.1000(a)(1),(4) (2009).

VA amended 38 C.F.R. § 3.1000, effective January 29, 2007, to 
ensure consistency with section 104 of the Veterans Benefits 
Act of 2003 and the amended 38 U.S.C. § 5121, with respect to 
payment of certain accrued benefits upon the death of a 
beneficiary. See 71 Fed. Reg. 78,368-78,369 (Dec. 29, 2006) 
(Adopts as final rule, without change, the proposed rule 
published in the Federal Register on June 29, 2006). See 71 
Fed. Reg. 37,027-37,031 (June 29, 2006) (Proposed Rules).  In 
this case, 38 C.F.R. § 3.1000 as amended is applicable to the 
appellant's claim.

With respect to the amended version of 38 C.F.R. § 3.1000, 
the changes include amending the definition of "[e]vidence in 
the file at date of death" in 38 C.F.R. § 3.1000(d)(4). This 
has been altered to include "evidence in VA's possession on 
or before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death, in support of a claim for VA 
benefits pending on the date of death."  Id.

Furthermore, VA has concluded in reading 38 U.S.C.A. §§ 5101 
and 5121 together that in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision. As part of the amended 38 C.F.R. § 3.1000, a new 38 
C.F.R. § 3.1000(d)(5) has been added. Under this provision, a 
claim for VA benefits pending on the date of death means a 
claim "filed" with VA that had not been finally adjudicated 
by VA on or before the date of death.  See e.g., Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (38 U.S.C.A. 
§ 5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrued or be paid.).

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to the Veteran's death in January 2007, the RO, in an 
August 2005 rating action, granted service connection for an 
anxiety disorder (claimed as PTSD) and assigned a 30 percent 
evaluation effective from November 2003.  In April 2006, the 
Veteran filed a claim for an increased rating and a TDIU 
which was not adjudicated prior to his death.  The Board 
notes that psychiatric disabilities other than eating 
disorders are rated pursuant to the criteria for General 
Rating Formula.  See 38 C.F.R. § 4.130.  

Under the formula, a 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9413.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described below reveals GAF scores ranging 
between 33 and 56.  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  The Board notes that a 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of determining one 60 
percent disability, disabilities resulting from a common 
etiology or a single accident are considered as one 
disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.

III.  Analysis

A.  Initial Rating Claim

A January 2004 private treatment record shows that the 
Veteran reported falling 50 feet from a guard tower while 
serving in Vietnam.  The Veteran stated that since this 
accident he has had constant pain in the right shoulder.  He 
also reported seeing a colleague's fingers blown off during a 
live training exercise with 81mm mortars.  Since these 
experiences, the Veteran reported chronic and severe PTSD 
symptoms.  These symptoms include daily intrusive thoughts, 
frequent nightmares, distress at exposure to triggers which 
reminded him of past trauma, avoidance of conversations about 
past service, adhedonia, estrangement and detachment from 
others, severe sleep disturbance, irritability and anger 
outbursts, hypervigilance, and exaggerated startle response.  
He stated that he preferred not to socialize and avoided 
crowds.  In addition, the Veteran endorsed depressive 
symptoms including depressed mood, decreased energy, thoughts 
of death, and crying spells.  He also reported occasional 
auditory and visual illusions and hallucinations.  He 
reported hearing his name called.  He reported seeing shadows 
or figures or movements in his peripheral vision.  The 
Veteran reported a history of alcohol abuse and dependence 
but reported current sobriety.  The doctor stated that the 
Veteran was unable to sustain social relationships and was 
unable to sustain work relationships.  

Upon mental status examination, the Veteran was pleasant and 
cooperative.  He was dressed normally and had normal speech.  
His mood was anxious and his affect restricted.  Thought 
process was linear.  There were no hallucinations or 
delusions.  There were no suicidal or homicidal ideation.  
Judgment and insight were fair.  The Veteran was assigned a 
GAF score of 33.  

A December 2004 private treatment record showed that the 
Veteran was diagnosed with PTSD, chronic and severe, and with 
history of alcohol abuse.  Symptoms included intrusive 
thoughts, nightmares, distress at exposure triggers which 
remind him of past trauma, avoidance of conversations about 
past service, anhedonia, estrangement and detachment from 
others, sleep disturbance, irritability and anger outbursts, 
hypervigilance, exaggerated startle response, intermittent 
depressed mood, decreased energy, thoughts of death, crying 
spells, and occasional auditory and visual illusions and 
hallucinations.  The examiner stated that the Veteran was 
unable to sustain social and work relationships and assigned 
a GAF score of 33.  

A May 2005 VA examination report shows that the Veteran was 
diagnosed with anxiety disorder not otherwise specified.  The 
examiner opined that the Veteran's anxiety disorder was 
secondary to his military experience.  The Veteran described 
symptoms such as difficulty falling asleep and interrupted 
sleep, dreams and nightmares about once a month, intrusive 
thoughts, anxiety, easily startled, and hypervigilant.  The 
Veteran described his temper as good and stated that he 
watched television about the Vietnam War and talked about his 
experiences with other veterans.  Upon mental status 
examination, the Veteran was cooperative but somewhat 
disheveled in appearance.  He was vague, answered questions, 
and volunteered very little information.  There were no loose 
associations or flight of ideas.  No bizarre motor movements 
or tics.  His mood was calm and his affect appropriate.  He 
reported some occasional bad dreams with intrusive thoughts.  
There was no homicidal or suicidal ideation or intent.  The 
Veteran denied impairment of thought processes or 
communication.  There were no delusions, hallucinations, 
ideas of reference or suspiciousness.  He was oriented times 
three.  His memory, both remote and recent appeared to be 
adequate.  Insight and judgment appeared to be marginal, 
intellectual capacity was adequate.  The examiner noted some 
impairment of interpersonal relations and assigned a GAF 
score of 54 with moderate impairment of psychosocial 
functioning.  

A July 2005 Memorandum from the May 2005 VA examiner 
clarified that the Veteran's anxiety were secondary to the 
confirmed stressor-the Veteran falling from a tower and 
injuring his shoulder.  

A November 2005 private treatment record showed that the 
Veteran was assessed as having chronic PTSD and chronic major 
depression.  The Veteran reported having nightmares one to 
two times per week.  He stated he had flashbacks two to three 
times per week as well.  The Veteran reported an average of 
two to four hours of sleep per night.  He had intrusive 
thoughts, startled easily, was hypervigilant and reported not 
being able to tolerate anyone behind him.  He socialized 
infrequently.  His recent memory was mildly impaired and his 
working memory was 50 percent impaired.  His anger, sadness, 
and fear come upon him without knowing why 50 percent of the 
time.  He reported feeling stressed 75 percent of the time 
accompanied by low energy and little interest in things.  He 
was angered and agitated easily and felt helpless at times.  
The doctor stated that the Veteran was moderately compromised 
in his ability to sustain social relationships, but unable to 
maintain work relationships.  The doctor stated that he 
considered the Veteran permanently and totally disabled and 
unemployable and assigned a GAF score of 35.  

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the overall evidence 
supports a schedular rating of 50 percent for anxiety.  

The overall medical evidence, since the award of service 
connection, reflects a level of impairment most consistent 
with the criteria for a 70 percent rating under Diagnostic 
Code 9413.  The medical record shows that the Veteran's 
anxiety has caused occupational and social impairment with 
deficiencies in most areas including work and relationships.  
The record reflects that Veteran's anxiety has been 
characterized by such symptoms as included near-continuous 
anxiety and depression, intrusive thoughts, nightmares, 
distress at exposure triggers which remind him of past 
trauma, avoidance of conversations about past service, 
anhedonia, estrangement and detachment from others, sleep 
disturbance, irritability and anger outbursts, 
hypervigilance, exaggerated startle response, intermittent 
depressed mood, decreased energy, thoughts of death, crying 
spells, and occasional auditory and visual illusions and 
hallucinations; and difficulty in establishing and 
maintaining effective work and social relationships, which 
more approximates the criteria for a 70 percent rating.  38 
C.F.R. § 4.130, Diagnostic Code 9413.  Finally, the majority 
of GAF scores range from 33 to 35,  assigned by both VA and 
private psychiatric professionals, considered in light of the 
actual symptoms of the Veteran's disorder, are most 
consistent with the diagnostic rating criteria for a 70 
percent rating.  

However, the preponderance of the evidence does not show the 
Veteran's symptoms warrant a 100 percent scheduler rating.  
The Veteran is not shown to have total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
While the Veteran reported occasional auditory and visual 
illusions and hallucinations in December 2004 and November 
2005, there is no evidence of persistent delusions.  The 
Veteran denied any suicidal or homicidal ideations throughout 
and there is no evidence of the level of disorientation, 
memory loss, impairment in thought processes or 
communication, or ability to perform activities of daily 
living which would warrant a 100 percent rating.  Since grant 
of service connection, the Veteran's anxiety has been no more 
than 70 percent disabling, therefore the requirements for a 
rating of 100 percent have not been met.  As the Board finds 
that the record presents no basis for an assignment of more 
than a 70 percent rating for his anxiety disorder, there is 
no basis for staged ratings of the disability pursuant to 
Fenderson and Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 
Vet. App. at 509-10.  

B.  TDIU

Based on the above grant of a 70 percent rating, the veteran 
does meet the requirements of 4.16(a).  Before awarding a 
total rating for accrued benefits purposes, it must be found 
that the Veteran is unable to secure of follow a 
substantially gainful occupation as a result of his service-
connected depression and myasthenia gravis.

An October 2003 statement from the Veteran's private doctor 
stated that the Veteran had cirrhosis, portal hypertension 
with esophageal and gastric varices and low back pain.  The 
doctor stated that in his opinion, the Veteran was 
unemployable due to cirrhosis and low back pain.  

Private treatment records dated in January 2004, December 
2004, and November 2005 stated that the Veteran was 
permanently and totally disabled and unemployable due to his 
service-connected anxiety.  A December 2007 private treatment 
record stated that the Veteran used alcohol to self-medicate 
his untreated PTSD symptoms shortly after returning from 
Vietnam.  His alcohol use contributed to cirrhosis of the 
liver.  The doctor opined that the Veteran's PTSD was a major 
contributing factor to cirrhosis of the liver due to 
Hepatitis B.  

The May 2005 VA examiner noted that the Veteran was not 
working due to liver, back, and nerves.  

Finally, an August 2008 VA examination report stated that 
there is a frequent connection between anxiety disorders as 
an Axis I diagnosis and also the concomitant use of drugs 
and/or alcohol.  Because of the frequent combination of 
anxiety disorders and substance abuse and dependence, it was 
the examiner's opinion that it was as least as likely as not 
that the Veteran's drinking problem was related and 
aggravated by his service-connected anxiety disorder.  

The Board finds that a TDIU, for accrued benefits purposes, 
is warranted because the evidence shows that the Veteran was 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disability.  As 
indicated above, the medical evidence in December 2004 and 
November 2005 includes opinions that the Veteran was unable 
to maintain work relationships and was unemployable due to 
the service-connected psychiatric disorder.  Thus, the Board 
finds that the criteria for entitlement to a TDIU for accrued 
benefits purposes are met.    




ORDER


An initial rating of 70 percent for anxiety disorder is 
granted for accrued purposes, subject to the provisions 
governing the award of monetary benefits.

A TDIU for accrued benefits purposes is granted, subject to 
regulations governing the payment of monetary benefits.



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


